Title: To George Washington from Major General Philemon Dickinson, 21 June 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dear Sir
                        Bordentown [N.J.] 21st June 1778,9, OClock P.M.
                    
                    I am just returned from General Maxwells Quarters—have sent down three Detachments of Militia, upon different roads, to throw every possible obstruction in the Enemy’s way, & to skirmish with them, when they advance—no movement to Day, except bringing up their rear, which I believe, was the cause of so long a halt, at Holly—The Continental Troops are all drawn from the lines, except one company, this was done by my request, that they may be in readiness, to join your Excellency, whenever you think proper to order them—I expect, the Enemy will move very early in the Morning—two British Prisoners, were taken this Morning—several Deserters came in this day—Our Militia, amounts this Evening, to one thousand Privates—I am informed, many are on the roads—but too many, detained about Elizabeth Town—what Numbers, are on the right flank, & rear, cannot determine, but believe them small—have reason to expect their strength in the rear, will increase greatly—Gl Maxwell, gave me the inclosed letters. I have the honor to be, Your Excellency’s most Obt
                    
                        Philemon Dickinson
                    
                 